Affirmed and Memorandum Opinion filed July 6, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00628-CV

  IN THE MATTER OF THE MARRIAGE OF HOLLY S. CURTICE AND
                    STEVEN M. CURTICE


                    On Appeal from the 507th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-19653

                          MEMORANDUM OPINION

      This is an appeal from a final decree of divorce. The issues raised on appeal
were not raised in the trial court, and therefore we affirm.

      Appellee Holly S. Curtice sought a divorce from appellant Steven M.
Curtice. Steven did not personally appear for trial, though he was represented by
counsel. The trial court heard evidence and entered extensive findings of fact,
none of which have been challenged on appeal. The trial court also entered a final
decree of divorce. Among other things, the decree declared Steven as a parent
possessory conservator of the couple’s sole child, and it established the terms for
his possession of and access to the child.

       Steven appealed, and he raises two issues for review relating to his visitation
rights under the decree. He contends that the trial court erred by requiring
supervised visitation and by failing to enter a sufficiently specific order with
respect to the times and conditions of visitation. See Tex. Family Code § 153.193
(“The terms of an order that…imposes restrictions or limitations on a parent’s right
to possession of or access to a child may not exceed those that are required to
protect the best interest of the child.”); id. § 153.006(c) (“The court shall specify
and expressly state in the order the times and conditions for possession of or access
to the child, unless a party shows good cause why specific orders would not be in
the best interest of the child.”).

       On appeal Holly has responded to both issues on the merits, but her
threshold argument is that Steven waived his complaints by failing to first raise
them in the trial court and secure a ruling, as is generally required to pursue an
appeal. See Tex. R. App. P. 33.1; Land v. Land, 561 S.W.3d 624, 638 (Tex.
App.—Houston [14th Dist.] 2018, pet. denied).

       Steven filed no reply brief to dispute the suggestion of waiver. Our own
review of the record reveals no indication that he ever made a timely request,
objection, or motion that identified any grounds for modifying the final decree with
sufficient specificity to make the trial court aware of the complaints now asserted
on appeal. See Tex. R. App. P. 33.1. Accordingly, we conclude all issues raised on
appeal have been waived.




                                             2
      We affirm the final divorce decree entered by the trial court.

                                       PER CURIAM

Panel consists of Justices Wise, Bourliot, and Massengale.*




      *
          Former Justice Michael Massengale sitting by assignment.

                                               3